Exhibit 10.3

 

Bank Use Only:   Customer Number  

 

       Account Number  

 

  

COMMERCIAL PROMISSORY NOTE

 

Lender:    Fifth Third Bank    Borrower:   

Computer Software

Innovations, Inc.

Amount:    $8,000,000.00       Type:    Revolving Line of Credit       Date:   
March 6, 2012      

FOR VALUE RECEIVED, COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware corporation
(“Borrower”), promises to pay to FIFTH THIRD BANK (“Bank”), or order, the
principal sum of Eight Million and No/100ths Dollars ($8,000,000.00), or so much
thereof as shall have been disbursed and remains unpaid, together with interest,
fees, premiums, charges and costs and expenses as set forth in this Note or in
the Credit Agreement. Payments by Borrower under this Note will be made as
provided in this Note and the Credit Agreement. Payments will be made at the
office of Bank, or such other place as Bank may designate in writing from time
to time.

Line of Credit

This Note evidences a Revolving Loan that Bank has made available to Borrower
pursuant to the Credit Agreement. The Revolving Loan is a line of credit. Under
the Revolving Loan, Borrower may make requests to Bank for Advances under this
Note and Bank will, on the basis of those requests, make Loans under this Note
and the Credit Agreement to or for the benefit of Borrower up to 2:00 p.m. on
the day before the Revolving Credit Termination Date, or if the Revolving Credit
Termination Date is not on a Business Day, up to 2:00 p.m. on the day before the
Business Day immediately preceding the Revolving Credit Termination Date.
Amounts loaned under this Note, once repaid, may be re-loaned in accordance with
the applicable provisions of this Note and the Credit Agreement. At no time may
the unpaid principal balance outstanding under this Note and the face amount of
all outstanding Letters of Credit (whether or not drawn) exceed the lesser of
(a) the Revolving Credit Commitment and (b) the Borrowing Base. All Loans under
this Note will be subject to and made on the terms and conditions of this Note
and the other Credit Documents, including Bank’s satisfaction of all conditions
precedent to any Loans or waiver of such conditions by Bank. Upon the occurrence
of a Default under this Note, Bank may suspend Borrower’s right to receive any
future or additional Advances under this Note and the other Credit Documents.

Borrower will be liable under this Note for only so much of the principal amount
as equals the total of the amounts loaned (including unreimbursed drawings under
Letters of Credit) to or for Borrower by Bank from time to time under this Note,
less all payments made by or for Borrower and applied by Bank to principal, and
for interest on each such Loan, fees, premiums, charges and costs and expenses
incurred or due hereunder, all as shown on Bank’s books and records which will
be conclusive evidence of the amount owed by Borrower under this Note, absent a
clear and convincing showing of bad faith or manifest error.



--------------------------------------------------------------------------------

TERMS

Interest Rates

Except as provided below, prior to maturity of this Note, interest will accrue
on the unpaid principal of this Note at an interest rate per annum equal to
2.25% plus the LIBOR Rate. The “LIBOR Rate” means the rate (rounded upwards, if
necessary, to the next 1/8 of 1% and adjusted for reserves if Bank is required
to maintain reserves with respect to relevant advances) fixed by the British
Bankers’ Association at 11:00 a.m., London time, relating to quotations for the
one month London InterBank Offered Rates on U.S. Dollar deposits as published on
Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate as shall be
determined in good faith by the Bank from such sources as it shall determine to
be comparable to Bloomberg LP (or any successor) as determined by Bank at
approximately 10:00 a.m. Cincinnati, Ohio time on the relevant date of
determination. The LIBOR Rate shall initially be determined as of the date of
the initial advance of funds to Borrower under this Note and shall adjust
effective on the first day of each calendar month thereafter.

In the event that Bank shall have determined, which determination shall be
final, conclusive and binding, that by reason of circumstances occurring after
the date of this Note affecting the London interbank market, (i) adequate and
fair means do not exist for ascertaining the LIBOR Rate on the basis provided
for in this Note, or (ii) any applicable law, treaty, government rule,
regulation, guideline or order, or compliance therewith by Bank, prohibits or
restricts or makes impossible the charging of interest based on the LIBOR Rate,
or (iii) the charging of interest based on the LIBOR Rate has become
impracticable, or would cause Bank material hardship, and Bank so notifies
Borrower (by telephone confirmed in writing or by telecopy) of such
determination, then until Bank notifies Borrower that the circumstances giving
rise to such notice no longer exist, interest shall accrue and be payable on the
unpaid principal balance of this Note from the date Bank so notifies Borrower
until the Revolving Credit Termination Date at a fluctuating rate of interest
per annum equal to the Prime Rate plus or minus such margin as would be required
in order that such interest rate would be equal to the interest rate then in
effect under this Note on the date of such determination, such margin to remain
fixed thereafter so long as the interest rate hereunder is based on the Prime
Rate. The term “Prime Rate” means the rate of interest per annum announced by
Bank from time to time and adopted as its Prime Rate. The Prime Rate is one of
several rate indexes employed by Bank when extending credit, and not necessarily
the lowest rate. Any change in the interest rate resulting from a change in
Bank’s Prime Rate shall become effective as of the opening of business on the
effective date of the change.

This is a variable rate note. The rates at which interest accrues under this
Note may change from time to time. Any changes in the interest accrual rates
will equal changes in the variable rate index to which such interest rates are
tied. Bank will not have any obligation to notify Borrower of adjustments in any
interest rates under this Note or any of the other Credit Documents. Adjustments
to any rate of interest will be effective as of the first day of following
month.

All interest payable under this Note will be calculated monthly and will accrue
daily on the basis of the actual number of calendar days elapsed and a year of
three hundred sixty (360) calendar days. All accrual rates of interest under
this Note will be contract rates of interest, whether a pre-default rate or a
default rate, and references to contract rates in any Credit Documents executed
and delivered by Borrower or others to Bank in connection with this Note will be
to such contract rates.

Payment Terms

Prior to the Revolving Credit Termination Date, principal and interest will be
paid as follows: Interest shall be payable monthly, in arrears, beginning on
April 1, 2012, and continuing on the same day of each calendar month thereafter
until the Revolving Credit Termination Date, when one final payment of the
entire balance of principal, interest, fees, premiums, charges and costs and
expenses then outstanding on this Note will be due and payable in full. In the
event that any payment is due on a calendar day that is not a Business Day, then
such payment will be due on the next calendar day that is a Business Day and
such extension of time will be included in computing interest or fees, if any,
in connection with such amount.

 

2



--------------------------------------------------------------------------------

Unless an Event of Default shall have occurred and be continuing, all payments
shall be applied (i) first to the payment of late fees and delinquent interest
on the outstanding principal balance; (ii) next to the payment of interest then
due and payable on the outstanding principal balance; and (iii) the remainder to
the reduction of outstanding principal; or in such other order as Bank may
determine in its sole discretion. The principal and interest shall be payable in
lawful money of the United States which shall be legal tender for public and
private debts at the time of payment.

Borrower may prepay all or part of this Note, at any time without advance notice
to Bank or penalty or premiums, which prepaid amounts shall be applied to the
amounts due in reverse order of their due dates.

Supporting Documents

Borrower and Bank entered into that certain Credit Agreement on March 6, 2012
(as amended or modified from time to time, the “Credit Agreement”). The terms of
the Credit Agreement are incorporated into this Note. Advances under this Note
will be made in accordance with the Credit Agreement.

This Note is secured by the Collateral pursuant to the Security Documents, and
all terms, covenants and conditions thereof are hereby incorporated herein by
this reference as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement, the
Security Documents and the other Credit Documents.

Late Charges and Expenses

If any payment is not paid when due (whether by acceleration or otherwise) or
within ten (10) days thereafter, Borrower agrees to pay to Bank a late payment
fee of 5% of the payment amount, with a minimum fee of $20.00. After an Event of
Default, Borrower agrees to pay to Bank a fixed charge of $25.00, or Borrower
agrees that Bank may, without notice, increase the Interest Rate by three
percentage points (3%) (the “Default Rate”), whichever is greater. Bank may
impose its customary non-sufficient funds fee for any check that is presented
for payment that is returned for any reason. In addition, Bank may charge loan
documentation fees as may be reasonably determined by the Bank.

Default and Acceleration

For purposes hereof, an “Event of Default” shall mean an Event of Default as
defined in the Credit Agreement and/or the other Credit Documents.

Upon the occurrence of an Event of Default under this Note, (1) the entire
unpaid principal balance of this Note and all interest, fees, premiums, charges,
costs and expenses owing and to be owing under this Note, and all other amounts
due hereunder and under the other Credit Documents shall become or may, at the
option of Bank, become immediately due and payable, without notice or demand,
and (2) the Bank may, both before and after acceleration, exercise any of and
all of its other rights and remedies under this Note and the other Credit
Documents, as well as any additional rights and remedies it may have at law or
in equity. Upon the occurrence of an Event of Default, Borrower will also pay to
Bank, in addition to the amount due, all costs of collecting, securing or
attempting to collect or secure this Note, or foreclosing on or acquiring
possession of the Collateral (as defined in the Credit Agreement), including
without limitation, court costs and reasonable attorneys’ fees based on actual
time incurred at the attorneys’ customary hourly rates, whether incurred without
the commencement of a suit, in any trial, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.

 

3



--------------------------------------------------------------------------------

The failure by Bank to exercise any of its options will not constitute a waiver
of the right to exercise same in the event of any subsequent default.

Break Funding Indemnification. The Borrower agrees to indemnify the Bank against
any liabilities, losses or expenses (including, without limitation, loss of
margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest under the LIBOR Rate which the Bank sustains or incurs as a
consequence of either (a) the Borrower’s failure to make a payment on the due
date thereof, (b) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to the Bank to
request, convert, renew or prepay any advance bearing interest under the LIBOR
Rate or (c) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
advance bearing interest under the LIBOR Rate on a day other than the last day
of the applicable interest period. A notice as to any amounts payable pursuant
to this paragraph given to the Borrower by the Bank shall, in the absence of bad
faith or manifest error, be conclusive and shall be payable upon demand. The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of the Advances and all other amounts payable hereunder and termination of
the Credit Agreement.

General Terms

Bank shall not by an act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies, and no waiver of any kind shall be valid unless
in writing and signed by Bank.

All rights and remedies of Bank under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently.

Borrower agrees that as of the date hereof there are no defenses, equities or
setoffs with respect to the obligations set forth herein.

Each of the Borrower and all sureties, endorsers, guarantors and any other party
now or hereafter liable for the payment of this Note in whole or in part, hereby
waives presentment, demand, protest, notice of protest, notice of dishonor and
nonpayment, notice of intent to accelerate and all other notices (except any
notices which are specifically required by this Note or any other Credit
Document), filing of suit and diligence in collecting this Note or enforcing any
of the security herefor.

Time is of the essence for the performance of all of Borrower’s covenants and
agreements set forth in this Note, including its payment obligations under this
Note.

Payment of this Note in whole or in part, or any other partial or full
satisfaction or discharge of Borrower’s obligations under this Note, will not
release or otherwise terminate any of the security interests or liens created by
any of the Security Documents, or entitle any person to a release or termination
thereof; the terms of each Security Document will be determinative of when and
the conditions under which any of the security interests or liens created by
such Security Document will be released or otherwise terminated.

This Note will be governed by the substantive laws of the State of South
Carolina, excluding, however, the conflict of law and choice of law provisions
thereof. Borrower submits to the jurisdiction of either the state courts of the
jurisdiction whose laws govern this Note, or a United States District Court for
any federal district in such jurisdiction, over any action or proceeding arising
from or related to this Note; and, Borrower irrevocably waives the defense of
improper venue or an inconvenient forum.

 

4



--------------------------------------------------------------------------------

Each provision of this Note will be interpreted in a manner so as to be valid
under applicable law, but if any provision of this Note is held invalid under
such law by a court or other tribunal of competent jurisdiction, the provision
will be ineffective to the extent of such invalidity without invalidating the
remainder of such provision or the remaining provisions of this Note, or the
application thereof will be in a manner and to an extent permissible under
applicable law.

If the rate at which interest accrues under this Note exceeds at any time the
maximum contract rate which may be charged to or collected from Borrower on the
Revolving Loan under applicable law, or if any fees, premiums, charges or costs
and expenses assessed against or collected from Borrower exceed those permitted
by law, then ipso facto the same will be reduced to the limits prescribed by
law; and, if Bank receives any interest, fees, premiums, charges or costs and
expenses in excess of any limits prescribed by law, such excess will be applied
to the reduction of the principal balance owing under this Note in the inverse
order of its maturity, even if not then due, or at the option of Bank, paid to
Borrower.

Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action or proceeding arising from or related to this Note.

This Note will apply to and bind Borrower’s successors and assigns. At any time
or times and without notice to Borrower or any other person, Bank may sell one
or more participations in the Credit Facility and may assign this Note in whole
or in part; and, this Note will apply to, be binding upon and inure to the
benefit of each one of and all of Bank’s participants, successors and assigns,
including any person that may administer or service this Note for any holder of
this Note or any participants in the Credit Facility. Bank may disclose
financial and other information concerning Borrower and any other person
obligated on the Credit Facility to any participant or prospective participant,
and to any assignee or prospective assignee, to the extent permitted by
applicable law.

This Note and the other Credit Documents contain the entire and final agreement
between Borrower and Bank relative to the Loans. Bank will be under no
obligation to extend, renew or refinance the Credit Facility, or amend, modify
or change any provision of this Note. This Note and any of the rights and
remedies of any of the parties to this Note may not be changed or waived orally,
but only by an agreement in writing signed by the party against whom enforcement
of any change or waiver is sought.

Definitions

In this Note: (1) “Borrower” refers to all signatories of this Note collectively
and severally, as the context of this Note requires, and all signatories of this
Note will be and the same are jointly and severally liable hereunder;
(2) “Revolving Loan” is defined in the Credit Agreement; (3) “Revolving Credit
Termination Date” is defined in the Credit Agreement; (4) “maturity of this
Note” refers to the date on which payment of the entire balance of principal
then outstanding on this Note becomes due and payable in full, whether on the
Revolving Credit Termination Date, by acceleration or otherwise; (5) “Note”
refers to this Commercial Promissory Note as amended or modified from time to
time; (6) “Security Documents” is defined in the Credit Agreement; and (7) any
terms defined in the Credit Agreement that are not defined in this Note will
have the meanings given thereto in the Credit Agreement, and the rules of
construction or rules related to use of terms in the Credit Agreement will apply
to this Note.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

EXECUTED under SEAL by the undersigned as of the day and year first above
stated.

 

BORROWER:      COMPUTER SOFTWARE INNOVATIONS, INC.    Witness: By: /s/ Nancy K.
Hedrick                            Print Name: Nancy K. Hedrick   

/s/ Erika Newsom

Title: Chief Executive Officer    Print Name: Erika Newsom

STATE OF SOUTH CAROLINA

COUNTY OF GREENVILLE

I, Erika Newsom, a Notary Public for the County and State aforesaid do hereby
certify that Nancy K. Hedrick, the Chief Executive Officer of COMPUTER SOFTWARE
INNOVATIONS, INC., a Delaware corporation, personally appeared before me this
day and acknowledged the due execution of the foregoing instrument.

Witness my hand and official seal this 23rd day of February, 2012.

 

  

/s/ Erika Newsom

   Notary Public

 

My Commission Expires: April 16, 2020

 

 

6